PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/603,881
Filing Date: 9 Oct 2019
Appellant(s): YAMAMOTO, Kaoru



__________________
Andrew M. Deschere
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/06/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/07/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-9 and 11-15 are rejected under 35 U.S.C. § 103 as being unpatentable over Inoue et al. (US 2018/0061307 A1, hereinafter “Inoue”) in view of Moon et al. (US 2014/0091996 A1, hereinafter “Moon”) and Wang et al. (US 2011/0084945 A1, hereinafter “Wang”). 
Claim 10 is rejected under 35 35 U.S.C. § 103 as being unpatentable over Inoue in view of Moon and Wang, and further in view of Yoshida et al. (US 2004/0066480 A1, hereinafter “Yoshida”). 














(2) Response to Argument
The appellant argues that the prior art does not disclose the limitations “the back gate electrode is electrically connected to the video signal line, the back gate electrode having a same potentials as the video signal line” (emphasis added to the underlined). The office has to respectfully disagree with the arguments. Inoue clearly discloses a demultiplexer circuit (Inoue; Fig. 17B) as claimed. Moon clearly teaches the details of layers used to form an oxide thin film double gate transistor (Moon; Fig. 5) as claimed. And, Wang (Fig. 1 element 147) clearly discloses a well-known technique of connecting the back gate to the source/drain of the transistor that would have been applicable to the device disclosed by Inoue/Moon. Therefore, the combination of the references would have yielded predictable results and resulted in an improved system.  

In response to applicant’s argument that it would not have been obvious for one skilled in the art to have applied the MOSFET structure of Wang and the back-gate connection (Wang; Fig. 1 element 147) to the combination of Inoue and Moon, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, Inoue (Fig. 17B) and Moon (Fig. 4) disclose a similar demultiplexer circuit as claimed. Moon also discloses the layers of the transistor (Moon; Fig. 5) as claimed. Both Inoue and Moon disclose the back gate connection to different locations rather than the drain/source of the transistors and to the video signal line through the drain/source of the transistors as claimed. 


In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Inoue and Moon discloses a similar demultiplexer as claimed as discussed above. And, appellant does not seem to have any issue with the teachings of Inoue and Moon with respect to the structure of the demultiplexer circuit as claimed except for the limitations “the back gate electrode is electrically connected to the video signal line, the back gate electrode having a same potentials as the video signal line” (emphasis added to the underlined). 
As argued by the applicant, the office acknowledges that Moon does not teach connecting the back gate to the source/drain of the transistor and therefore to the video signal line through the drain/source of the transistor. Furthermore, Moon teaches connecting the back gates of the transistor to a centralized voltage generating unit (Moon; Fig. 4 element 152) in order to compensate for the threshold voltage shift in the transistors (Moon; Para. 0063-0064). Therefore, Moon was not cited to Moon is cited primarily to teach the layers of the transistor (see final-rejection mailed 09/07/2021). Specifically, the oxide thin film double gate transistor layers.  
However, Wang clearly discloses connecting the back gate of the transistor to the source/drain of the transistor (Wang; Fig. 1 element 147) in order to keep the threshold voltage of the transistor from increasing by eliminating the body effect of the transistor (Wang; Para. 0023, 0028). And, Inoue discloses connecting the back gate of the transistors of the demultiplexer circuit to the gate of the transistor (Fig. 17) in order to increase the current driving capability of the transistors (Inoue; Para. 0156). Not only that, Inoue further suggests that the back gate of the transistor may be electrically connected to a drain/source of the transistor (Inoue; Para. 0156). Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Wang to connect the back gate of the transistor to the source/drain of the transistor in the demultiplexer circuit of Inoue/Moon in order to improve the driving ability of the circuit as discussed above. 
	Further, Inoue suggests that the back gate of the transistor M2 (Inoue; Fig. 11A) may be connected to the source/drain of the transistor (Inoue; Para. 0156). And, the transistor M2 receives the data voltage which is a variable voltage through the source line SLE (Inoue; Para. 0171, 0176). The different gray scale data signals have different voltage levels. Although Wang does not disclose variable voltage source connection to the transistor, Inoue anticipates the variable voltage source connection to the transistor that has the back gate connected to the source/drain of the transistor (Inoue; Fig. 11A element M2; Para. 0171, 0176). Therefore, the combination of Inoue, Moon and Wang would teach all of the limitations as claimed including the limitations at issue “the back gate electrode is electrically connected to the video signal line, the back gate electrode having a same potentials as the video signal line” (emphasis added to the underlined). See below reproduced circuit of Inoue figure 17B as a result of the above-mentioned combination. The back gates of the transistors are connected to the data signal lines through their connection to the source/drain of the respective transistors. 


    PNG
    media_image2.png
    214
    526
    media_image2.png
    Greyscale


	Furthermore, the “worst case scenario” advantage of the application is a result of the demultiplexer circuit. The similar demultiplexer circuit would generate similar results. Therefore, the “worst case scenario” is an intended use of the demultiplexer circuit. As a result, the office respectfully maintains that the rejection of the independent claims 1 and 15 as issued in the final-rejection mailed on 09/07/2021. 
	Accordingly, the rejection of the dependent claims 2-14 is also maintained as there are no outstanding arguments with respect to the rejection of the dependent claims. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/BIPIN GYAWALI/Examiner, Art Unit 2625                                                                                                                                                                                                        
Conferees:
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625                                                                                                                                                                                                        
/BENJAMIN C LEE/Supervisory Patent Examiner, Art Unit 2693                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.